Citation Nr: 0112538	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  00-17 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) with emphysema, claimed as secondary 
to tobacco use.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The veteran retired in February 1981 after more than 20 years 
of active military service.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied the claim.

As an additional matter, the Board notes that the veteran had 
also perfected an appeal to an April 2000 rating decision 
which denied his claim for a compensable disability rating 
for his service-connected tennis elbow, right.  In his May 
2000 Substantive Appeal, the veteran stated that he wanted a 
10 percent evaluation for his tennis elbow.  Thereafter, a 
May 2000 Decision Review Officer Decision awarded a 10 
percent disability rating, effective September 28, 1998, and 
stated that this fully resolved the issue on appeal.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that a claimant 
may expressly limit his appeal to entitlement to a particular 
disability rating which is less than the maximum rating 
available for a service-connected disability, thereby 
removing the Board's authority to adjudicate entitlement to a 
higher rating.  AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(citing Cf. Hamilton v. Brown, 4 Vet. App. 528, 544 (1993)).  
Since the veteran limited his tennis elbow claim to 
entitlement to a 10 percent rating, the Board concurs that 
this issue has been resolved, and is not on appeal to the 
Board.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Similarly, the Board notes that final regulations were 
published on April 6, 2001, regarding claims of service 
connection for disability or death due to tobacco use during 
service.  66 Fed. Reg. 18,195 (2001), to be codified at 
38 C.F.R. § 3.300.  These regulations are effective June 10, 
1998, and are designed to implement the statutory provisions 
of 38 U.S.C.A. § 1103.  As with the VCAA, the RO did not have 
the benefit of the specific provisions of the final tobacco 
use regulations when it adjudicated the case below.

Because of the change in the law brought about by both the 
VCAA and the tobacco use regulations, a remand in this case 
is required for compliance with the new law.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the VCAA 
or the tobacco use regulations, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:


1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 


2.  After completing any development 
deemed necessary pursuant to the VCAA, the 
RO should readjudicate the issue on 
appeal.  The RO's decision should reflect 
consideration of the new tobacco use 
regulations that are to be codified at 
38 C.F.R. § 3.300.


If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC) and an opportunity to respond.  The SSOC must contain 
notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal (including the new tobacco use 
regulations published in April 2001).  An appropriate period 
of time should be allowed for response.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




